This is an action instituted by Ella Sheldon against the city of Oklahoma to recover damages for personal injuries alleged to have been sustained by her on March 15, 1920, by stepping into a hole in the pavement at the intersection of Third and Walnut streets in said city. From a verdict in favor of the plaintiff in the sum of $1,000 defendant brings this appeal.
Plaintiff in error has wholly failed to set forth any assignments or specifications of error in its brief.
Counsel for the plaintiff in error in their brief in a general way have made some complaint in regard to the action of the trial court in overruling a motion filed to make the petition of the defendant in error, plaintiff in the trial court, more definite and certain. But the brief filed on behalf of the plaintiff in error is not directed towards any specific assignment of error, nor is any part of the record abstracted as required by rule No. 26 of this court. In this situation the judgment of the trial court will be affirmed. Faunce  Spinney v. Sam Daube  Co., 70 Oklahoma, 173 P. 70; Clark v. Salluska, 70 Oklahoma, 174 P. 505; Wells v. McArthur,77 Okla. 279, 188 P. 322; Carolina v. Montgomery, 74 Oklahoma,177 P. 612; Neill v. Union Nat. Bank, 72 Oklahoma,178 P. 659; Riter Conley Co. v. Wryn, 70 Oklahoma, 174 P. 280; Cassidy v. Thompson, 84 Okla. 33, 202 P. 291.
Error is never presumed by the Supreme Court, but it must always be affirmatively shown by the record, and where this is not done, the judgment will be affirmed. Hoehler *Page 271 
v. Short, 40 Okla. 681, 140 P. 146; Orendorff v. Board of County Commissioners of Grant County, 44 Okla. 271,144 P. 383; Bunker v. Harding, 70 Oklahoma, 174 P. 749.
For the reasons stated, the judgment of the trial court is affirmed.
KANE, JOHNSON, McNEILL, MILLER, and NICHOLSON, JJ., concur.